Pee Cueiam,
The only subject of complaint in this case is the refusal of the court to grant the preliminary injunction and mandatory order prayed for in the bill. The question thus presented to us is whether the learned court erred in refusing the injunction, etc. As at present advised we are not satisfied that it did.
*362As a general rule, in the class of cases to which this belongs, we purposely abstain from any expression of opinion as to the merits of the case, for the reason that the facts are not fully before us.
Decree affirmed and appeal dismissed at costs of appellants.